 Case 1:21-cv-06127-VM Document 22 Filed 08/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                            8/17/2021
----------------------------------------X
WA PING KWAN, derivatively on behalf of :
ARRAY TECHNOLOGIES, INC. f/k/a ATI      :
INTERMEDIATE HOLDINGS, LLC,             :
                                        :
               Plaintiff,               :
                                        :     21 Civ. 6127
     - against -                        :
                                        :
JIM FUSARO, NIPUL PATEL, TROY ALSTEAD, :
ORLANDO D. ASHFORD, FRANK CANNOVA, RON :
P. CORIO, BRAD FORTH, PETER JONNA, JASON:
LEE, ATI INVESTMENT PARENT, LLC, OAKTREE:
ATI INVESTORS, L.P., OAKTREE POWER      :
OPPORTUNITIES FUND IV, L.P., OAKTREE    :
POWER OPPORTUNITIES FUND IV (PARALLEL), :
L.P., OAKTREE CAPITAL GROUP HOLDINGS,   :
L.P., OAKTREE CAPITAL MANAGEMENT, L.P., :
                                        :
               Defendants,              :
                                        :
     - against -                        :
                                        :
ARRAY TECHNOLOGIES, INC.,               :
                                        :
               Nominal Defendant.       :
----------------------------------------X
KYU HO HAN, derivatively on behalf of   :
ARRAY TECHNOLOGIES, INC. f/k/a ATI      :
INTERMEDIATE HOLDINGS, LLC,             :     21 Civ. 6509
                                        :
               Plaintiff,               :     ORDER
                                        :
     - against -                        :
                                        :
JIM FUSARO, NIPUL PATEL, TROY ALSTEAD, :
ORLANDO D. ASHFORD, FRANK CANNOVA, RON :
P. CORIO, BRAD FORTH, PETER JONNA, JASON:
LEE, ATI INVESTMENT PARENT, LLC, OAKTREE:
ATI INVESTORS, L.P., OAKTREE POWER      :
OPPORTUNITIES FUND IV, L.P., OAKTREE    :
POWER OPPORTUNITIES FUND IV (PARALLEL), :
L.P., OAKTREE CAPITAL GROUP HOLDINGS,   :
L.P., OAKTREE CAPITAL MANAGEMENT, L.P., :
                                        :
               Defendants.              :
----------------------------------------X
VICTOR MARRERO, United States District Judge.
 Case 1:21-cv-06127-VM Document 22 Filed 08/17/21 Page 2 of 2



     Upon review of the complaints and other papers filed

with the Court in connection with the two cases captioned

above, the Court notes that in all material respects the

papers   describe   substantially       similar           underlying   events

arising out of the same or similar operative facts, and that

the parties are substantially the same parties. Accordingly,

it is hereby

     ORDERED     that   the   Clerk     of        Court    is   directed    to

consolidate these actions for all pretrial purposes; and it

is further

     ORDERED     that   all   filings        in     connection    with     the

consolidated action be docketed against the lower numbered

case, 21 Civ. 6127; and it is further

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 21 Civ. 6509, as a separate action and

remove it from the Court’s docket.

SO ORDERED:

Dated:       New York, New York
             17 August 2021



                                             _______________________
                                                   Victor Marrero
                                                      U.S.D.J.
